Citation Nr: 1035576	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 22, 1998, 
for an award of service connection for rheumatoid arthritis of 
the cervical spine, lumbar spine, right ankle, left ankle, right 
hip, left hip, right knee, left knee, right wrist, left wrist, 
right shoulder, left shoulder, right hand, and left hand.  

2.  Entitlement to an effective date prior to September 12, 2000, 
for an award of service connection for rheumatoid arthritis of 
the right and left elbows.

3.  Entitlement to an effective date prior to November 3, 2000, 
for an award of service connection for rheumatoid arthritis of 
the right foot and left foot.

4.  Entitlement to initial evaluations in excess of 10 percent 
for an award of service connection for rheumatoid arthritis of 
the cervical spine, lumbar spine, right ankle, left ankle, right 
hip, left hip, right knee, left knee, right wrist, left wrist, 
right shoulder, left shoulder, right hand, left hand, right 
elbow, left elbow, right foot and left foot.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to January 1965 and 
from January 1966 to March 1985.  

This matter comes before the Board on appeal of a September 2003 
rating decision of the Los Angeles, California, regional office 
(RO) of the Department of Veterans Affairs (VA).  

This case has a complex procedural history that will be discussed 
before proceeding to the merits of the appeals.  

A September 2003 rating decision assigned the 20 percent 
evaluation for rheumatoid arthritis under 38 C.F.R. § 4.71a, Code 
5002, concerning rheumatoid arthritis.  In so doing, the RO 
evaluated the Veteran's disability as a single active disease 
process, as is provided in the rating code.  The decision did not 
evaluate the Veteran's disability under each of the individually 
affected joints, to determine whether such approach would yield a 
higher combined evaluation than that available under the criteria 
for active disease process, as instructed under the rating code 
for rheumatoid arthritis.  

The original issues on appeal, as listed in the July 2004 
statement of the case, were entitlement to an initial evaluation 
in excess of 20 percent for rheumatoid arthritis and entitlement 
to an effective date prior to March 22, 1999, for service 
connection for rheumatoid arthritis.  The appeal was perfected 
with the submission of a VA Form 9 in August 2004.  

In an August 2005 rating decision, the effective date for service 
connection for rheumatoid arthritis was changed in the Veteran's 
favor to December 22, 1998.  

Next, in a November 2008 rating decision, the RO determined that 
it would be more advantageous to the Veteran if his rheumatoid 
arthritis was evaluated on the basis of each individually 
affected joint instead of as a systemic process, as provided for 
under 38 C.F.R. § 4.71a, Code 5002.  The RO noted that when these 
evaluations were combined under 38 C.F.R. § 4.25, as required by 
the rating code, and when the bilateral factor described at 
38 C.F.R. § 4.26 was considered, then the combined rating for all 
of the joints affected by rheumatoid arthritis would exceed the 
60 percent rating that was previously requested by the Veteran 
for his rheumatoid arthritis an active process.  Thus the 
rheumatoid arthritis was broken into 18 ratings of 10 percent, 14 
of which had an effective date of December 22, 1998, 2 of which 
were assigned an effective date of September 12, 2000, and 
another two of which were assigned a November 3, 2000, effective 
date.

However, a February 2009 statement from the Veteran indicated 
that he was not satisfied with the 10 percent evaluations, and he 
asked that he be awarded a 100 percent evaluation for his 
rheumatoid arthritis.  At this juncture, the Board notes that the 
Veteran has already been in receipt of a combined 100 percent 
evaluation for his service-connected disabilities dating from 
January 1989, and he is also in receipt of special monthly 
compensation.  

The Board, in an August 2009 remand, noted the Veteran's 
confusion as to which issues remained on appeal and his 
uncertainty as to whether he desired representation.  The Board 
ordered that letters be sent to the Veteran to ensure that he 
understood the nature of his claims and to provide him an 
opportunity to appoint representation.  The Board continued to 
characterize the issues as they were listed on the July 2004 
statement of the case, although it was noted in the introduction 
that the November 2008 rating decision had broken up the 20 
percent evaluation for rheumatoid arthritis as an active disease 
process and assigned the separate 10 percent evaluations for 18 
different joints.  The effective date issue was characterized as 
entitlement to a date prior to March 22, 1999- this should have 
read "prior to December 22, 1998" in light of the procedural 
history described above.

The development requested by the Board in August 2009 has been 
accomplished, and as the Veteran continues to remain unsatisfied 
with his ratings, they have been returned to the Board for 
further appellate review.  However, as the appeal now encompasses 
18 different disabilities, this is reflected on the title page of 
this decision.  Moreover, as there are now three different 
effective dates assigned to his 18 disabilities, this is also 
reflected on the first page of this decision.  

The issues of entitlement to initial evaluations in excess of 10 
percent for service connection for rheumatoid arthritis of the 
cervical spine, lumbar spine, right ankle, left ankle, right hip, 
left hip, right knee, left knee, right wrist, left wrist, right 
shoulder, left shoulder, right hand, left hand, right elbow, left 
elbow, right foot and left foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for rheumatoid arthritis was received on December 22, 
1998, which was more than one year after discharge from active 
service.  

2.  The initial medical evidence to show that rheumatoid 
arthritis involved the Veteran's elbows is dated September 12, 
2000.  

3.  The initial medical evidence to show that rheumatoid 
arthritis involved the Veteran's feet is dated November 3, 2000.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 22, 
1998, for an award of service connection for rheumatoid arthritis 
of the cervical spine, lumbar spine, right ankle, left ankle, 
right hip, left hip, right knee, left knee, right wrist, left 
wrist, right shoulder, left shoulder, right hand, and left hand 
have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2009). 

2.  The criteria for an effective date prior to September 12, 
2000, for an award of service connection for rheumatoid arthritis 
of the right and left elbows have not been met.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).

3.  The criteria for an effective date prior to November 3, 2000, 
for an award of service connection for rheumatoid arthritis of 
the right foot and left foot have not been met.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO. 

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

However, the Board notes that the Veteran's claims of entitlement 
to earlier effective dates are appeals from the initial rating 
decision that awarded service connection for rheumatoid 
arthritis.  In Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  

In addition, the Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced even 
by failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  In light of the foregoing, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Nevertheless, the record shows that the Veteran was provided with 
a letter in March 2006 that explained how effective dates are 
established.  He had previously been provided the regulation 
governing the award of effective dates in the July 2004 rating 
decision.  The Veteran's claim was readjudicated following the 
receipt of this letter in a July 2010 rating decision.  
Therefore, there can be no prejudice to the Veteran if the Board 
considers his claim, and Board will thus proceed with the 
consideration of this case.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  Moreover there is no indication of any outstanding 
evidence with respect to the Veteran's claims.

Effective Dates

The Veteran contends that he is entitled to an earlier effective 
date for service connection for his rheumatoid arthritis.  He 
believes that he is entitled to an effective date from at least 
1994, when he believes that this disability was first identified.  

As noted in the introduction, the September 2003 rating decision 
on appeal established service connection for rheumatoid 
arthritis, effective from March 22, 1999.  The Veteran appealed 
the effective date of this grant, and the effective date was then 
changed to December 22, 1998, in an August 2005 rating decision.  

Initially, the Board again acknowledges that the issue that was 
originally  developed for appeal was an earlier effective date 
for an award of service connection for rheumatoid arthritis, 
which at that time was evaluated as an active disease process 
under 38 C.F.R. § 4.71a, Code 5002.  Individual evaluations were 
then assigned under the this rating code for the chronic 
residuals of rheumatoid arthritis, manifested as limitation of 
motion of 18 different joints, with 14 of these disabilities 
having the same December 22, 1998, effective date that had been 
assigned to the individual evaluation for rheumatoid arthritis as 
an active process.  Essentially, the individual evaluations for 
the joints affected by rheumatoid arthritis replaced the single 
evaluation for rheumatoid arthritis, which had the same effect as 
if the single evaluation had never been assigned.  

Although the most recent supplemental statement of the case that 
was issued in July 2010 continued to consider this matter as if 
it was for the single rheumatoid arthritis disability, the Board 
finds that it can proceed with this appeal without fear of 
prejudice to the Veteran for the following reasons.  First, the 
effective dates for 14 of the 18 disabilities remain the same as 
the effective date for the rheumatoid arthritis as an active 
process.  The laws and regulations that govern this appeal remain 
the same, and the relevant facts on which this decision will 
depend also remain exactly the same.  Therefore, it follows that 
the reasons and bases provided to the Veteran in the statement of 
the case and supplemental statements of the case still apply.  
The effective dates of the remaining four disabilities may also 
be considered for similar reasons.  Although the effective dates 
are not the same December 22, 1998, date previously considered, 
the laws and regulations as well as the facts remain unchanged.  
Furthermore, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Therefore, 
although the supplemental statement of the case provided to the 
Veteran does not characterize the issue in the same manner as 
does the Board, it does not prejudice the Veteran to consider his 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim. 
38 C.F.R. § 3.155(a).

In this case, the Veteran was discharged from service in March 
1985.  The first communication received from him that can be 
interpreted as a claim of entitlement
to service connection for rheumatoid arthritis was not received 
until December 22, 1998.  As the claim was received more than one 
year after discharge from service, the earliest effective date 
allowed by law for service connection is the date of the receipt 
of the claim.  That is the December 22, 1998, effective date 
currently assigned for the Veteran's rheumatoid arthritis of the 
cervical spine, lumbar spine, right ankle, left ankle, right hip, 
left hip, right knee, left knee, right wrist, left wrist, right 
shoulder, left shoulder, right hand, and left hand.  

In reaching this decision, the Board has carefully reviewed all 
communications from the Veteran dated prior to December 22, 1998, 
in order to ascertain whether or not any of these could be 
interpreted as a claim of entitlement to service connection for 
rheumatoid arthritis.  Unfortunately, there are no such documents 
in the claims folder.  The correspondence from the Veteran dated 
immediately prior to the December 22, 1998, claim specially 
states that it was in reference to a prior decision regarding the 
Veteran's service connected posttraumatic stress disorder (PTSD).  
It at no point refers to arthritis, joint pain, or anything else 
that can be interpreted as a claim of service connection for 
rheumatoid arthritis.  In fact, a review of communications 
received from the Veteran since his discharge from service also 
fails to reveal any prior claim for service connection for 
rheumatoid arthritis.  Therefore, as December 22, 1998, was the 
first day that a claim for this disability was received, it 
remains the appropriate effective date for service connection for 
the 14 awards in question.  

At this juncture, the Board notes that VA treatment records that 
refer to a possibility of rheumatoid arthritis dated prior to 
December 22, 1998, are contained in the claims folder.  However, 
these records do not constitute a claim here.  VA medical records 
may serve only as claims for increased evaluations or to reopen 
previously denied claims for service connection.  Neither of 
these circumstances applies in this case.  See 38 C.F.R. § 3.157 
(2009).  

The effective dates for an award of service connection for 
rheumatoid arthritis of the elbows and feet are different than 
those for the other 14 disabilities.  An effective date of 
September 12, 2000, is assigned for the grant of service 
connection for rheumatoid arthritis of the right and left elbows, 
and an effective date of November 3, 2000, is assigned for the 
grant of service connection for rheumatoid arthritis of the right 
foot and left foot.  

The Board is unable to find that earlier effective dates are 
warranted for service connection for either the Veteran's 
rheumatoid arthritis of the elbows or feet.  

The reason that the December 22, 1998, effective date from the 
date of claim allowed for the Veteran's other 14 disabilities was 
not assigned to his elbows or feet is that the evidence as of 
December 22, 1998, did not show that rheumatoid arthritis was yet 
affecting the elbows or feet.  The regulation that the Board is 
required to follow states that when a claim is submitted more 
than one year after discharge, than the effective date will be 
the date of receipt of claim, or date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  In this 
case, a review of the medical records confirms that there was no 
evidence of rheumatoid arthritis of the elbows prior to September 
12, 2000, and no evidence of rheumatoid arthritis of the feet 
prior to November 3, 2000.  The date that these disabilities were 
first shown in the medical records is the date that entitlement 
to service connection arose.  See 38 C.F.R. § 3.303 (2009).  The 
Board's review of the medical records dating back to the 
Veteran's discharge from service is completely negative for a 
mention of symptoms that included the elbow prior to September 
12, 2000 or the feet prior to November 3, 2000.  It follows that 
these are the proper effective dates for service connection for 
the elbows and feet, and the Veteran's claims must be disallowed.  


ORDER

Entitlement to an effective date prior to December 22, 1998, for 
service connection for rheumatoid arthritis of the cervical 
spine, lumbar spine, right ankle, left ankle, right hip, left 
hip, right knee, left knee, right wrist, left wrist, right 
shoulder, left shoulder, right hand, and left hand is denied. 

Entitlement to an effective date prior to September 12, 2000, for 
service connection for rheumatoid arthritis of the right and left 
elbows is denied. 

Entitlement to an effective date prior to November 3, 2000, for 
service connection for rheumatoid arthritis of the right foot and 
left foot is denied. 


REMAND

As noted above, the Veteran's 20 percent evaluation for 
rheumatoid arthritis as an active disease process has been 
changed to 18 individual 10 percent evaluations based on the 
joints affected by rheumatoid arthritis.  These joints include 
the cervical spine, lumbar spine, right ankle, left ankle, right 
hip, left hip, right knee, left knee, right wrist, left wrist, 
right shoulder, left shoulder, right hand, left hand, right 
elbow, left elbow, right foot and left foot.  

A review of the record shows that the July 2010 supplemental 
statement of the case provided to the Veteran after the August 
2009 remand did not reevaluate the Veteran's rheumatoid arthritis 
based on the 18 individual joints currently included as part of 
this disability, as provided for by 38 C.F.R. § 4.71a, Code 5002.  
Furthermore, the Board notes that this rating code also allows 
for consideration of increased evaluations based on loss of 
motion of each of the individually affected joints under the 
appropriate diagnostic codes for the specific joints involved.  
The Veteran has never been provided a supplemental statement of 
the case that contains the laws and regulations that govern the 
evaluation of these joints.  The Board finds that the Veteran 
must be provided these laws and regulations in order to ensure 
that he is afforded due process in his appeal.  

Finally, the record shows that the Veteran was last provided a VA 
examination of his rheumatoid arthritis in September 2008.  This 
examination did not include the range of motion for all of the 
joints affected by rheumatoid arthritis.  The Board finds that 
the Veteran should be scheduled for a VA orthopedic examination 
in order to determine the current severity of each of the joints 
affected by rheumatoid arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current records of 
treatment from the VA Medical Center in 
San Antonio, Texas. 

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his rheumatoid 
arthritis for all affected joints.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
with the examination.  Range of motion 
studies in terms of degrees should be 
provided for the cervical spine, lumbar 
spine, right ankle, left ankle, right hip, 
left hip, right knee, left knee, right 
wrist, left wrist, right shoulder, left 
shoulder, right hand, left hand, right 
elbow, left elbow, right foot and left 
foot.  Any additional limitation of range 
of motion resulting from pain, weakness, 
fatigability, or incoordination should be 
described in terms of additional loss of 
the range of motion in degrees for each 
joint.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This supplemental statement of the case 
must contain any applicable laws and 
regulations not previously provided to the 
Veteran, to include the contents of the 
applicable rating codes for each affected 
joint including the cervical spine, lumbar 
spine, right ankle, left ankle, right hip, 
left hip, right knee, left knee, right 
wrist, left wrist, right shoulder, left 
shoulder, right hand, left hand, right 
elbow, left elbow, right foot and left 
foot.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


